Exhibit 10(n)

 

FIRST AMENDMENT TO COMMERCIAL CONTRACT - IMPROVED PROPERTY

 

This FIRST AMENDMENT TO COMMERCIAL CONTRACT - IMPROVED PROPERTY (this
“Amendment”) is made as of May 6, 2003 by and between Haggar Clothing Co.
(“Seller”) and PPM Specialists, Ltd. (“Buyer”).

 

R E C I T A L S:

 

A.                                   Seller and Buyer entered into that certain
Commercial Contract - Improved Property (the “Contract”) dated February 14, 2003
pertaining to certain property located at 6113 Lemmon Avenue, Dallas, Texas (the
“Property”).

 

B.                                     Buyer desires to conduct certain testing
of the Property for the presence of asbestos and asbestos containing materials.

 

C.                                     Seller and Buyer have agreed to modify
the Contract to set forth the obligations of the parties in connection with the
asbestos testing.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meaning assigned such terms in the Contract.

 

2.                                       The next to the last sentence of
Section 7B(2)(d) of the Contract (which sentence begins “Notwithstanding the
foregoing”) is deleted in its entirety.

 

3.                                       The following are added as Sections
7B(2)(e) and (f) to the Contract:

 

(e)                                  Notwithstanding the foregoing, Buyer’s
indemnification obligations under this Section 7B(2) shall not extend to or
cover any claims, liabilities, causes of action or expense arising out of the
discovery of hazardous substances or materials, nor shall it cover any
diminution in the value of the Property as a consequence of the results revealed
by the Buyer’s tests and inspections.

 

(f)                                    The following agreements shall apply to
any sampling or testing of the Property for asbestos or asbestos containing
materials (collectively, “Asbestos”) conducted on the Property by Buyer or its
agents (“Asbestos Testing”):

 

(i)                                     Buyer agrees to (x) conduct and perform
all Asbestos Testing in complete compliance with all applicable laws and
regulations and (y) take prudent steps to protect Seller’s employees during
Buyer’s activities on the Property. Prior to commencement of the Asbestos
Testing, Buyer will

 

1

--------------------------------------------------------------------------------


 

obtain all permits, licenses, and authorizations that may be required for the
Asbestos Testing to be performed.

 

(ii)                                  Buyer shall be responsible for the proper
and lawful disposal of all samples and other materials generated by Buyer from
the Property as a result of the Asbestos Testing. Buyer shall remove and clean
up any Asbestos released at the Property, including inside any buildings or
structures, and Buyer, not Seller, will be identified as the generator on any
hazardous waste or similar manifests or shipment and disposal documents for any
such materials generated by Buyer.

 

(iii)                               Buyer shall enter the Property and perform
the Asbestos Testing at its own risk, subject to all existing surface and
subsurface conditions and any conditions in any buildings or structures on the
Property. Buyer is solely responsible for all costs and expenses incurred in
performing the Asbestos Testing. In furtherance but not limitation of the
indemnity set forth above. Buyer agrees to indemnify, defend and hold harmless
Seller from and against any and all claims of third parties (including, without
limitation, employees of Seller) for injury to persons or damage to their
property resulting from the activities of Buyer on the Property in connection
with the Asbestos Testing, INCLUDING ANY AND ALL CLAIMS, LIABILITIES AND DAMAGES
ARISING AS A RESULT OF STRICT LIABILITY.

 

(iv)                              The term Buyer as used in this Section
7B(2)(f) includes Buyer and any consultants, agents and engineers performing the
Asbestos Testing on behalf of Buyer.

 

(v)                                 All of the Asbestos Testing shall be
conducted in a timely manner after regular business hours of Seller. Seller may
have a representative or agent present at all times during performance of the
Asbestos Testing. Buyer shall coordinate the timing of the Asbestos Testing with
Seller in such regard.

 

(vi)                              Buyer agrees to repair any physical damage to
the buildings or fixtures or personal property in the buildings caused by the
Asbestos Testing within ten (10) days after the conclusion of the Asbestos
Testing, which repair shall include texturing and repainting of any walls
damaged by the Asbestos Testing.

 

4.                                       The first sentence of Section 9A of the
Contract is deleted and the following is substituted in lieu thereof:

 

2

--------------------------------------------------------------------------------


 

The closing of the sale will be on or before July 16, 2003 or within 7 days
after objections to title have been cured, whichever is later (the closing
date).

 

5.                                       Notwithstanding anything to the
contrary contained in the Contract:

 

(a)                                  The Seller’s Review Period shall end at
5:00 p.m., C.S.T., on June 2, 2003.

 

(b)                                 The Inspection Period shall end at 5:00
p.m., C.S.T., on July 2, 2003.

 

6.                                       Except as expressly amended hereby, the
Contract remains unmodified and in full force and effect.

 

7.                                       This Amendment may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document. All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

 

 

HAGGAR CLOTHING CO.

 

 

 

 

 

By:

   /s/ Frank D. Bracken

 

 

 

Name:

   Frank D. Bracken

 

 

 

Title:

   President & Chief Operating Officer

 

 

 

 

PPM SPECIALISTS, LTD.

 

 

 

By:

PPM Specialist of Texas, Inc., general partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------